—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered November 13, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants established that the injuries sustained by the plaintiff were not serious within the meaning of Insurance Law § 5102 (d) through the affirmed reports of a neurologist and an orthopedist, who both examined the plaintiff and found that she had no disability (see Duldulao v City of New York, 284 AD2d 296; Meric v Cancela, 275 AD2d 309).
The medical evidence submitted by the plaintiff in opposition to the motion was neither sworn to nor affirmed to be true *384under penalty of perjury, and thus did not constitute competent evidence (see Meric v Cancela, supra). Florio, J.P., O’Brien, Friedmann, Adams and Crane, JJ., concur.